Name: 2003/342/EC: Council Decision of 6 May 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-05-15

 Avis juridique important|32003D03422003/342/EC: Council Decision of 6 May 2003 appointing an alternate member of the Committee of the Regions Official Journal L 120 , 15/05/2003 P. 0061 - 0061Council Decisionof 6 May 2003appointing an alternate member of the Committee of the Regions(2003/342/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the French Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Nicole AMELINE, of which the Council was notified on 16 October 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMs Elisabeth MORIN, Chairwoman of the Poitou-Charentes Regional Council, is hereby appointed an alternate member of the Committee of the Regions in place of Ms Nicole AMELINE for the remainder of her term of office, which ends on 25 January 2006.Done at Brussels, 6 May 2003.For the CouncilThe PresidentP. Efthymiou(1) OJ L 24, 26.1.2002, p. 38.